Title: From George Washington to John Robinson, 7 April 1756
From: Washington, George
To: Robinson, John



[Winchester, 7 April 1756]
To John Robinson Esquire, Speaker.Dear Sir,

I arrived here yesterday and though not a little fatigued, and incessantly hurried by the afflicting news from the back inhabitants, who are hourly importuning me for assistance, which is not in my power to give—I can not omit this favourable opportunity to give some account of the gloomy aspect that things bear at present. And I am sorry to say, that unless there are speedy and vigorous measures taken by the Assembly, I fear things will still assume a more melancholy appearance! I have transmitted to the Governor sundry accounts which have arrived here since I did, which I hope he will lay before you, as I have not had time to copy them. The people in general are greatly intimidated, and so apprehensive of danger, that I really believe the blue ridge Mountains will in a little time become the Frontiers of Virginia. If the fears of the people do not magnify numbers, those of the Enemy are not inconsiderable. They have made many ineffectual attempts upon several of our Forts; destroyed Cattle, burned Plantations; and this in defiance

of our smaller parties, while they dextrously avoid the larger.
Our Detachments, by what I can learn, have sought them diligently; but the cunning and vigilance of Indians in the Woods are no more to be conceived, than they are to be equalled by our people. Indians are only match for Indians; and without these, we shall ever fight upon unequal Terms.
I hope the Assembly, since they see the difficulty of getting men by enlistment, will no longer depend upon that uncertain way of raising them; but make each of the lower Counties furnish its full proportion. Many of the men which we have already got, are extreme sorry; but I did not care to discharge them, until others could be had in their stead.
I would therefore beg leave to recommend, that more should be draughted than what are necessary to complete our Numbers, which may be seen by Colonel Stephens return to the Governor—and then out of the whole our Complement may be chosen of active and resolute men; such as have been practised to the use of arms; and are what is commonly called marksmen: and in order to encourage those to go with less reluctance—I think it not amiss, that they should only serve eighteen or twenty months and then be discharged: Twenty months will produce two full campaigns; which will, I apprehend, bring matters nearly to a crisis one way or other.
However unaccountable it may appear to Gentlemen unused to the Indian method of warring; to say that five hundred Indians have it more in their power to annoy and disturb our Inhabitants than ten times as many Regulars, it is yet literally true; for besides the advantage they have in the woods, their cunning and patience in waiting for opportunities to commit their Murders, are no more to be paraleled, than their activity and indefatigable Sufferings—Their cunning is only to be equalled by that of the Fox; and, like them, they seize their prey by stealth. They will travel from pole to pole, depending upon chance, and their own dexterity for provision. But here, they have not that occasion; for the Cattle of the Inhabitants have become their chief subsistance—For which reason, as I observed to the Governour, I do not think it unworthy the consideration of the Legislature to compel the Inhabitants, if there is a prospect of a General War or certainty that these disturbances may continue,

to dwell in Townships, working at each others Farms by turns: and to drive their Cattle into the more internal parts of the Country. Were this done, they would be an overmatch for small parties of Indians; and large ones could not subsist without the assistance of their Stock; as Game is now very scarce among the Inhabitants. I hope you will be kind enough to excuse the freedom with which I have offered my opinion; and impute it to the hearty zeal I owe to, and wish to serve my Country. I was disappointed in my expectations of continuing on to Fort Cumberland for want of an Escort. I applied to Lord Fairfax to see if we could raise a number of the Militia: and have also ordered a party of one hundred men from Fort Cumberland to join this Body; if any such are collected at Enochs’s; with which I shall endeavour to scour the mountains and suspected Grounds between this and the allegany, but I will discover their lurking places.
His Lordship thought it expedient to use exhortations with the men; for orders are no longer regarded here. So that the success of this attempt I can not pretend to determine. This much you may be assured of, that nothing in my power shall be unattempted to repel the Enemy, and quiet the people. I am, Dear Sir, &c.

G:W.
Winchester, April 7th 1756.    

